IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-76,932


EX PARTE JOSE CARLOS BELMONT, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
 CAUSE NO. 2008CR4397 IN THE 399TH CRIMINAL DISTRICT COURT 

				FROM BEXAR COUNTY


 Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of two counts of
capital murder and sentenced to two life sentences, running concurrently. He did not appeal his
conviction.  	
	Applicant contends that his convictions violate the Double Jeopardy Clause of the US
Constitution.  Applicant was indicted for killing two individuals during the same criminal episode. 
Under Section 19.03 of the Texas Penal Code, killing more than one person during the same criminal
transaction is capital murder.  This is one offense of capital murder under Tex. Penal Code Sec.
19.03 (a)(7)(A).  Saenz v. State, 166 S.W.3d 270, 272 (Tex. Crim. App. 2005).  Applicant is entitled
to relief.
	Relief is granted. The judgment in count two of Cause No. 2008CR4397 in the 399th  Judicial
District Court of Bexar County is vacated and set aside.  All challenges to the judgment in count one
are denied.  Applicant's claims of ineffective assistance of counsel and involuntary plea are denied.
	Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional
Institutions Division and Parole Division.

Delivered: December 19, 2012
Do Not Publish